United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-895
Issued: September 18, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 15, 2012 appellant filed a timely appeal from a January 10, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for the acceptance
of additional medical conditions. The claim was docketed as No. 12-895.1
The Board has duly considered the matter and finds that this case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record
before it is incomplete.
On February 9, 2011 OWCP accepted that appellant sustained a head contusion when she
lost consciousness at work on July 7, 2010 and hit her head on her desk. Appellant requested
reconsideration, requesting that the additional conditions of syncope and headache be accepted.
In a May 12, 2011 decision, OWCP denied her claim for additional conditions. Appellant timely
requested a hearing that was held on October 13, 2011. At the hearing, she described a 13-page
medical history and a November 17, 2010 report from Dr. Robert E. Rosenthal, Board-certified
1

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, D.C. No written confirmation was received; thus the Board
has decided the appeal on the record.

in emergency and internal medicine.2 Appellant maintained that Dr. Rosenthal’s opinion was
supportive that the additional conditions of headache and syncope were caused by the July 7,
2010 employment incident. In a January 10, 2012 decision denying appellant’s claim, OWCP’s
hearing representative referenced Dr. Rosenthal’s November 17, 2010 report.
Dr. Rosenthal’s November 17, 2010 report is not found in the imaged case record
forwarded to the Board. Hence the Board finds this case is not in posture for decision as the
record before the Board is incomplete and would not permit an informed adjudication of the case
by the Board. The case must therefore be remanded to OWCP to obtain the aforementioned
report and for further reconstruction and assemblage deemed necessary, to be followed by a
de novo decision on the merits of appellant’s claim.
IT IS HEREBY ORDERED THAT the January 10, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: September 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

The record contains an undated two-page “Emergency Physician Record” in which Dr. Rosenthal diagnosed
vasovagal syncope.

2

